Per Curiam :
The sum claimed as shown by the transcript was within the jurisdiction of the justice of the peace. We discover no error in admitting in evidence the several letters which passed between the parties. They were sufficient to justify the jury in finding the defendant in error did accept the proposition made by the plaintiff in error to deliver the shingles, and a sufficient consideration to support the agreement. Failing and refusing to deliver them, he became liable to pay the money. The jury having passed *55upon the merits of the case, we discover no such variance between the pleadings and the evidence as to require a reversal of the j udgment.
Judgment affirmed.